Case: 20-10436    Date Filed: 09/10/2020   Page: 1 of 5



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10436
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:19-cr-60146-JIC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

versus

KASEEM ALEXANDER,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 10, 2020)

Before JORDAN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 20-10436     Date Filed: 09/10/2020   Page: 2 of 5



        Kaseem Alexander challenges on two grounds his 24-month sentence for

knowingly possessing a firearm while knowing that he was a convicted felon, in

violation of 18 U.S.C. § 922(g)(1). Alexander pled guilty to 18 U.S.C. § 922(g)(1)

after travelling from New York to Florida, where he went to a gun range and

rented and fired several firearms. Alexander filmed a video of himself at the gun

range indicating where he was and posted that video to social media.

        Alexander argues that the district court clearly erred when it found that the

sporting-purpose reduction under U.S.S.G. § 2K2.1(b)(2) did not apply to his

conduct. He also argues that the district court abused its discretion by sentencing

him to a substantively unreasonable 24-month sentence. We address each issue in

turn.

                                           I.

        When reviewing the district court’s findings with respect to guidelines issues,

we consider legal issues de novo, factual findings for clear error, and the court’s

application of the Guidelines to the facts with due deference, which is akin to clear

error review. United States v. Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010). To

be clearly erroneous, a finding must leave us with a “definite and firm conviction

that a mistake has been committed.” Id. The sentencing court’s factual findings

may be based upon evidence heard during trial, facts admitted by the defendant’s

guilty plea, undisputed statements in the PSI, or evidence presented at the sentencing


                                           2
               Case: 20-10436     Date Filed: 09/10/2020   Page: 3 of 5



hearing. See United States v. Martinez, 584 F.3d 1022, 1027 (11th Cir. 2009) (“A

fact admitted to during a guilty plea cannot later be contested when it appears in the

defendant’s PSI.”).

      The Sentencing Guidelines provide that the base offense level for a

defendant convicted of unlawfully possessing a firearm or ammunition is reduced

to six “[i]f the defendant . . . possessed all ammunition and firearms solely for

lawful sporting purposes or collection, and did not unlawfully discharge or

otherwise unlawfully use such firearms or ammunition.” U.S.S.G. § 2K2.1(b)(2).

The defendant bears the burden of proving he is entitled to a sporting-purpose

reduction under U.S.S.G. § 2K2.1(b)(2). United States v. Caldwell, 431 F.3d 795,

799 (11th Cir. 2005). The defendant must show that he possessed the firearm or

ammunition solely for sporting or recreational purposes. See id. at 797, 800; see

also U.S.S.G. § 2K2.1(b)(2). The reduction is not applicable if a firearm or

ammunition was possessed for any other purpose, such as pawning a firearm

another person used for sporting purposes. Caldwell, 431 F.3d at 799-800.

      The district court did not clearly err by finding that the sporting-purpose

reduction did not apply to Alexander because Alexander did not prove that he

possessed the firearms for solely a sporting purpose. The facts Alexander admitted

when he pled guilty and did not dispute in the PSI—that he created a video of

himself inside the gun range, indicated in the video that he was at Big Al’s gun


                                          3
               Case: 20-10436       Date Filed: 09/10/2020   Page: 4 of 5



range, and posted the video on social media—support a finding that he had an

additional purpose and, thus, was not eligible for the sporting-purpose reduction.

See Caldwell, 431 F.3d at 799-800. Given those undisputed facts, we are not left

with a definite and firm conviction that the district court erred by concluding that

the sporting-purpose reduction did not apply. See Rothenberg, 610 F.3d at 624.

Thus, we affirm as to this issue.

                                           II.

      We review the reasonableness of a district court’s sentence for an abuse of

discretion. United States v. Trailer, 827 F.3d 933, 935 (11th Cir. 2016). When

reviewing a sentence’s reasonableness, we follow a two-step process, first ensuring

a sentence is procedurally reasonable before examining whether the sentence is

substantively reasonable. Id. at 935.

      We determine whether a sentence is substantively reasonable in light of the

totality of the circumstances and the § 3553(a) factors. Id. at 936. The § 3553(a)

factors include, among other things, the nature and circumstances of the offense,

the history and characteristics of the defendant, the kinds of sentences available,

the advisory guideline range, pertinent policy statements issued by the Sentencing

Commission, and the need to avoid unwarranted sentence disparities. 18 U.S.C.

§ 3553(a). The district court must impose a sentence “‘sufficient, but not greater

than necessary to comply with the purposes’” listed in § 3553(a)(2), such as the


                                            4
               Case: 20-10436     Date Filed: 09/10/2020   Page: 5 of 5



need to reflect the seriousness of the offense, promote respect for the law, provide

just punishment for the offense, deter criminal conduct, and protect the public from

the defendant’s future criminal conduct. United States v. Nagel, 835 F.3d 1371,

1376 (11th Cir. 2016) (quoting 18 U.S.C. § 3553(a)(2)). The district court has

wide discretion to weigh the § 3553(a) factors, and we will affirm the district

court’s weighing unless it resulted in a clear error of judgment. United States v.

Irey, 612 F.3d 1160, 1189-90 (11th Cir. 2010) (en banc). A sentence within the

guideline range is expected to be reasonable, as is a sentence that is significantly

less than the applicable statutory maximum. Nagel, 835 F.3d at 1377.

      The district court did not abuse its discretion by sentencing Alexander to 24

months’ imprisonment. It had wide discretion to weigh the § 3553(a) factors, and,

given Alexander’s previous firearm offense convictions, it did not make a clear

error in judgment by giving more weight to the need to promote respect for gun

laws over other sentencing factors. See Irey, 612 F.3d at 1189-90. Furthermore,

Alexander’s 24-month sentence was at the low end of his guideline range and well

below the 10-year statutory maximum. See Nagel, 835 F.3d at 1377. Accordingly,

we affirm Alexander’s sentence.

      AFFIRMED.




                                           5